On behalf of the Government of San Marino, I would like to congratulate His Excellency Mr. Peter Thomson on his election as President of the General Assembly at the seventy-first session. We wish him a fruitful session, and the San Marino delegation assures the President of its full cooperation throughout the work of the General Assembly. I would also like to express my country’s gratitude to the outgoing President, His Excellency Mr. Mogens Lykketoft, for the work he did during the seventieth session.
At the end of the last year of his second term as Secretary-General, my country extends its special thanks to His Excellency Mr. Ban Ki-Moon for the energy and determination with which he has led the United Nations, and for the sensitivity he has shown towards all Member States without distinction.
The theme chosen for this session, “The Sustainable Development Goals: a universal push to transform our world”, offers an interesting opportunity to make a constructive contribution to the work of the Assembly. The United Nations today faces challenges whose level of complexity and degree of interrelatedness are unparalleled in its history. The Organization must adapt quickly to new global challenges but also to the new opportunities offered by globalization in order to be more effective in carrying out its mandate. At the same time, the very complexity of these global challenges, which cannot be solved by any single State alone, unequivocally reaffirms the value and central role of the United Nations as a forum for solving global problems. In this context, the determination shown by the Secretary-General in submitting a proposal to the Organization for adaptation and requesting similar adaptation from Member States must be highlighted. This is why many of the initiatives undertaken have yielded significant results during his mandate.
The adoption of the 2030 Agenda for Sustainable Development in September 2015 in the presence of many Heads of State and Government including Their Excellencies the Captains Regent of the Republic of San Marino was one of the most important moments in the history of the United Nations. This ambitious Agenda integrates the three dimensions of sustainable development — economic, social and environmental. As an expression of a strong political consensus on the approach to sustainable global and innovative development, the 2030 Agenda for Sustainable Development defines our future and the vision of the world we want to live in. The transformation process for a new model of sustainable development is now under way.
Our country appreciates the commitment shown by Member States to the reduction of carbon dioxide emissions by 2020. Our country also attaches great importance to the Addis Ababa Action Agenda and to the monitoring mechanism identified in the High- level Political Forum on Sustainable Development. The real challenge today lies in the firmness of our will to effectively implement this vision. This is the response that the peoples we represent in this forum expect from us: that our Organization fulfil its mandate of protecting the citizens of the world and that Member States resume their responsibilities without letting national interests prevail over the ideals of solidarity and respect for the universal rights of every human being. Any hesitation in doing so will inevitably exact a very heavy toll in terms of destruction and loss of human lives.
Over the past few years, we have unfortunately witnessed a series of events that constitute a very serious threat to international peace and security and therefore are an obstacle to the complete fulfilment of our mandate. We are facing the persistence of wars that have caused an unprecedented global humanitarian crisis, an increase in terrorism and violent extremism, the tragedy of the large movements of migrants and refugees, and a rise in populism and intolerance.
The conflict in Syria, which has continued uninterrupted since March 2011, has already caused more than 270,000 deaths, of which over 13,000 are children and more than 8,000 women. In addition, hundreds of thousands of people have been wounded. Inevitably, the humanitarian situation in Syria has drastically deteriorated. Most of those who need primary care, in particular women and children, live in besieged areas that cannot be reached by humanitarian convoys.
In five years, the Syrian conflict has caused 4.8 million people to become refugees in neighbouring countries — hundreds of thousands in Europe — and 6.6 million displaced people inside Syria itself, out of a population of over 20 million people before the war. More than 130 million people worldwide need humanitarian assistance as a result of armed conflicts and natural disasters. In Syria, for example, more than 13 million people need humanitarian assistance because of the war. In Yemen, there are more than 20 million who require assistance.
The Republic of San Marino has always strongly condemned all violations of human rights and international humanitarian laws perpetrated in Syria by all parties to the conflict, without any distinction. These are violations that are unfortunately still occurring today as we gather to affirm our commitment to peace and security. San Marino supports the action of the Secretary-General in Syria through his Special Envoy and expresses its appreciation for the work carried out there.
San Marino is well aware of the extreme seriousness of the world situation and of the need for each international stakeholder to play its part. In recent months it has contributed concretely to addressing the present humanitarian emergency. Besides contributing financially to various international programmes, San Marino has joined the Humanitarian Corridors project promoted by the Community of Sant’Egidio, the Federation of Evangelical Churches in Italy and the Waldensian Table, supported by the Italian Ministry of Foreign Affairs, and has hosted some migrants in the Republic of San Marino — a small contribution from a micro-State with great determination.
It is therefore necessary to have a united approach that combines the long-term perspective embodied in the Sustainable Development Goals (SDGs) with a short-term focus that makes it possible for us to address the emergencies that are evident to all. This united approach can only result from a significant cultural change based on the awareness of belonging to one human family and recognizing, as a consequence, the culture of understanding and of peaceful coexistence among different peoples and cultures as the only way to face the challenges of globalization without excluding anyone. Indeed, working together is the only way to build a planet for all.
With a view to fulfilling that mandate, we wish to express our heartfelt thanks to the Secretary-General for having placed the protection and promotion of human rights at the core of his agenda. Today, we can say that this is a cross-cutting issue and that human rights are reflected in every action of the United Nations aimed at achieving peace, security, justice and sustainable development. Only once we fully recognize and share the sense of the inalienable value of the person, in whatever condition or stage of life, will the cultural and religious differences and the many traditions within our Organization be seen not as obstacles to possible solutions but rather as valuable resources that make it possible to harmonize the diverse interests of the international community. In this regard, promoting full respect for individuals is not just one of the many goals but, on the contrary, the foundation upon which all our actions must be based in order to eliminate poverty, share prosperity, offer decent work to all and, ultimately, protect our planet.
The work of the United Nations and its specialized agencies contributes to affirming the culture of respect for fundamental rights, mutual knowledge and understanding, tolerance and hospitality. This is the culture that we, the States Members of the United Nations, must strive to disseminate among our citizens, starting with our young people, because it is only by affirming those values that the objectives set out by our Organization will be achieved.
The Republic of San Marino, in accordance with its history and tradition of freedom and democracy, firmly believes in that mandate and will support any action that helps strengthen the United Nations as it strives to fulfil it.
